     Case 4:20-cv-00117-BP Document 17 Filed 02/03/21               Page 1 of 6 PageID 1353



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

LONZITA DAVIS,                                    §
                                                  §
         Plaintiff,                               §
                                                  §
v.                                                §    Civil Action No. 4:20-cv-00117-O-BP
                                                  §
COMMISSIONER OF SOCIAL                            §
SECURITY,                                         §
                                                  §
         Defendant.                               §

      ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

         On December 7, 2020, the United States Magistrate Judge issued Findings, Conclusions,

and a Recommendation (“FCR”) in this case. See FCR, ECF No. 15. The FCR recommended the

Court affirm the decision of the Commissioner of the Social Security Administration (“SSA”)

concluding that Plaintiff Lonzita Davis is not disabled as defined by the Social Security Act. See

id. at 1. Davis filed an Objection to the FCR on December 16, 2020. See Pl.’s Obj., ECF No. 16.

         The Court has conducted a de novo review of the FCR. For the following reasons,

Plaintiff’s Objection is OVERRULED, and the Court ADOPTS the reasoning in the Magistrate

Judge’s FCR. The Court AFFIRMS the Commissioner’s decision.

I.       BACKGROUND

         Davis was born on May 18, 1968, has at least a high school education, and can

communicate in English. See Admin. R. 30–31, ECF No. 10-1. In the past, Davis worked as an

activity leader, substitute teacher, and companion. See id. at 30. Davis filed a claim for disability

insurance benefits with the SSA on March 8, 2017. See id. at 19. The claim was initially denied

on June 6, 2017, and then denied on reconsideration on August 23, 3017. See id. Davis requested
  Case 4:20-cv-00117-BP Document 17 Filed 02/03/21                 Page 2 of 6 PageID 1354



a hearing in front of the ALJ, which was held on July 25, 2018. See id. ALJ Herbert J. Green

presided over the hearing and issued a decision on October 30, 2018, finding that Davis was not

disabled. See id. at 32.

        The ALJ applied the statutory five-step analysis. See id. at 21–32. Specifically, the ALJ

found that (1) Davis had not engaged in gainful activity since March 8, 2017, the application date;

(2) Davis had severe impairments of somatic disfunction of the spine, sacral region and pelvic

region; degenerative disc disease of the lumbar spine; cervicalgia; degenerative joint disease of

the shoulders bilaterally status post chromioplasty; chronic migraines; disequilibrium; obesity;

depression; and anxiety under 20 C.F.R. § 416.920(c); (3) Davis’s impairment did not meet or

equal in combination one of the impairments listed in 20 C.F.R. pt. 404(P); (4) Davis had the

residual functional capacity (“RFC”) to perform light, semi-skilled work with several identified

abilities and limitations, so Davis was unable to perform her past relevant work; and (5) Davis

could perform a significant number of jobs in the national economy. See id.

        The Appeals Council (“AC”) denied review, and the Magistrate reviewed the

Commissioner’s final decision that Davis had not been under a disability. See FCR 1, ECF 15. The

FCR and Plaintiff’s Objections are ripe for the Court’s review.

II.     LEGAL STANDARD

        “A [district] judge of the court shall make a de novo determination of those portions of the

[magistrate’s] report or specified proposed findings or recommendations to which objection is

made.” 28 USCS § 636(b)(1). On review of the SSA Commissioner’s denial of benefits, a court is

limited to whether the Commissioner’s position is supported by substantial evidence and whether

the Commissioner applied the proper legal standards when evaluating the evidence. Greenspan v.

Shalala, 38 F.3d 232, 236 (5th Cir. 1994) (citing 42 U.S.C. §§ 405(g), 1383(c)(3)). The



                                                 2
 Case 4:20-cv-00117-BP Document 17 Filed 02/03/21                   Page 3 of 6 PageID 1355



Commissioner’s final decision includes the AC’s denial of a request for review. Higginbotham v.

Barnhart, 405 F.3d 332, 334 (5th Cir. 2005).

       Substantial evidence is defined as more than a scintilla and less than a preponderance, and

as being such relevant and sufficient evidence as a reasonable mind might accept as adequate to

support a conclusion. See Leggett v. Chater, 67 F.3d 558, 564 (5th Cir. 1995). The Commissioner,

not the court, has the duty to weigh the evidence, resolve material conflicts in the evidence, and

make credibility choices. See Carrier v. Sullivan, 944 F.2d 243, 247 (5th Cir. 1991). So, when

applying the substantial evidence standard, the reviewing court does not weigh the evidence, retry

the issues, or substitute its own judgment; rather, the court scrutinizes the record to determine

whether substantial evidence is present. See Greenspan, 38 F.3d at 236. “A finding of no

substantial evidence is appropriate only if no credible evidentiary choices or medical findings

support the decision.” Harris ex rel. Harris v. Apfel, 209 F.3d 413, 417 (5th Cir. 2000).

       The SSA uses a five-step process to determine whether an individual is disabled. See 20

C.F.R. § 404.1520(a)(4). The steps are followed in order, and if at any step the Commissioner

determines that the claimant is not disabled, the evaluation need not go on to the next step. See id.

The five steps consider: (1) whether the claimant is engaged in substantial gainful activity; (2)

whether the claimant’s impairments are medically severe; (3) whether the claimant’s medical

impairment or combination of impairments meets or medically equals the criteria listed in the

Listing of Impairments; (4) whether the RFC precludes the claimant from performing his past

relevant work; and (5) whether the combination of the claimant’s RFC, age, education, and work

experience allow for adjustments to be made to permit the claimant to work. See id. If the

impairment is severe but does not meet or equal a listed physical or mental impairment, then the

Commissioner must conduct an RFC assessment. See id. §§ 404.1520(e), 404.1520a(d)(3).



                                                 3
  Case 4:20-cv-00117-BP Document 17 Filed 02/03/21                   Page 4 of 6 PageID 1356



III.   ANALYSIS

       Davis makes one objection to the FCR, maintaining that the ALJ failed to make any

accommodation for Davis’s severe impairment of chronic migraines in his RFC determination. See

Pl.’s Obj. 2–4, ECF No. 16. Specifically, Davis argues that the ALJ effectively contradicted his

finding in step two that Davis’s migraines condition is severe by not assigning any limitations to

that impairment in the RFC analysis. See id. at 2. Because the ALJ failed to address Davis’s light

and noise sensitivity in his RFC determination, Davis contends the case should be remanded “to

the Commissioner for further consideration of the effect of all of the Plaintiff’s severe impairments

upon her ability to perform work-related activities. Id. at 2–3.

       After determining that Davis’s chronic migraines were a severe impairment, the ALJ

engaged in a lengthy analysis of Davis’s impairments, limitations, and RFC. Admin. R. 21–30,

ECF No. 10-1. This included analyzing the effects from her orthopedic impairments; postural

limitations; exertional limitations; obesity, pain, and balance issues; and mental abilities and

limitations. See id. at 25–27. The ALJ noted Davis’s claims of chronic migraines despite treatment.

See id. at 27. The ALJ concluded that, regarding her exertional and postural limitations, “the

clinical findings did not support the degree of limitation alleged [by Davis].” Id. He also noted that

recent treatment notes reflected “clinical findings of normal sensation, normal motor strength,

normal coordination, and normal balance and gait . . . .” Id. Those signs from treatment showed

“that while her conditions have persisted, they remained of a limited degree with the treatment

provided, and have resulted in a persistent but limited degree of associated physical dysfunction

due to a combination of her impairments.” Id. He went on to say that, “[d]espite her impairments,

the claimant demonstrated a capacity to function in her daily routine” by driving a vehicle, caring

for her daughter, doing some chores, preparing quick meals, and shopping in stores, and that these



                                                  4
 Case 4:20-cv-00117-BP Document 17 Filed 02/03/21                    Page 5 of 6 PageID 1357



activities were “inconsistent with her allegations [of disability].” Id. at 28. In arriving at his

conclusions, the ALJ cited the numerous reports, opinions, and statements of medical professionals

who evaluated or consulted for Davis’s claim. See id. at 28–30.

       In support of her objection, Davis highlights the Magistrate’s reference to Campbell v.

Berryhill. Pl.’s Obj. 2, ECFR No. 16 (citing No. 3:15-CV-3913-N (BH), 2017 WL 1102797, at

*12 (N.D. Tex. Feb. 24, 2017), rec. adopted, No. 3:15-CV-3913-N (BH), 2017 WL 1091651 (N.D.

Tex. Mar. 23, 2017). Specifically, Davis quotes the Campbell court’s holding:

       As in Martinez, the ALJ provided no explanation to show that he considered the
       severe impairment. (See id. at 7–8); see also Martinez, 2011 WL 4128837, at *5–6
       (“Without some explanation in the record as to how plaintiff can suffer from a
       severe impairment, which by definition must have more than a minimal effect on
       plaintiff's ability to work and why such severe impairment would not have had any
       limitation on plaintiff’s ability to . . . [fulfill the necessary functions of] the jobs
       identified by the vocational expert, the decision cannot stand.”) (emphasis added).
       Also, Plaintiff had multiple severe impairments to be considered in the ALJ's RFC
       determination. (See R. at 226–27, 231–37.) Accordingly, it is unclear what the ALJ
       intended when he included deep vein thrombosis as a severe impairment but failed
       to clearly address it in his RFC determination. Given the apparent inconsistency
       and the failure to reconcile the step two and RFC findings, remand is required on
       this issue.

Pl.’s Obj. 2, ECF No. 16 (quoting Campbell, 2017 WL 1102797, at *12).

       Davis’s reliance on Campbell is misplaced. Unlike in Campbell, the ALJ here did provide

an explanation showing he considered Davis’s severe impairment of chronic migraines. The ALJ

indicated that he made his finding on Davis’s RFC in consideration of “all symptoms and the

extent to which these symptoms can reasonably be accepted as consistent with the objective

medical evidence” and, when “statements about the intensity, persistence, or functionally limiting

effects of pain or other symptoms are not substantiated by objective medical evidence, [he

considered] other evidence in the record to determine if the claimant’s symptoms limit the ability

to do work-related activities.” Admin. R. 25–26, ECF No. 10-1. Specific to the migraines



                                                  5
 Case 4:20-cv-00117-BP Document 17 Filed 02/03/21                  Page 6 of 6 PageID 1358



impairment, the ALJ found that “claimant’s statements concerning the intensity, persistence and

limiting effects of these symptoms are not entirely consistent with the medical evidence and other

evidence in the record.” Id. at 26. This finding provides a reasonable and sufficient basis for the

ALJ not having attributed any additional limitations for Davis’s migraines beyond the limitations

on working at heights or around moving machinery. See id. at 28.

       Further, an ALJ “does not err solely because [he] finds an impairment ‘severe’ at step two

but does not attribute any limitation to that impairment in assessing the claimant’s RFC.” Sarah

B. v. Berryhill, No. 1:17-cv-0080-BL, 2018 WL 3763837, at *8 (N.D. Tex. June 29, 2018), rec.

adopted, No. 1:17-cv-080-C-BL, 2018 WL 3756944 (N.D. Tex. Aug. 8, 2018). Here, the ALJ’s

lengthy and detailed analysis of Davis’s impairments, corresponding limitations, and resulting

RFC indicate sufficient credible evidence and medical findings support the ALJ’s decision. Harris,

209 F.3d at 417.

       Based on the foregoing, the ALJ applied the proper legal standards in evaluating Davis’s

claim, and substantial evidence supports the ALJ’s decision that Davis was not disabled. Thus, the

Court OVERRULES Davis’s Objection.

IV.    CONCLUSION

       Having conducted a de novo review of the FCR and Davis’s Objection, the Court

OVERRULES Plaintiff’s Objection and ADOPTS the reasoning in the Magistrate Judge’s FCR.

Accordingly, the Court AFFIRMS the Commissioner’s decision that Davis is not disabled as

defined by the Social Security Act.

       SO ORDERED on this 3rd day of February 2021.


                                                      _____________________________________
                                                      Reed O’Connor
                                                      UNITED STATES DISTRICT JUDGE

                                                6
